Exhibit Alpha Natural Resources, Inc. and Subsidiaries Computation of Ratio of Earnings to Fixed Charges (Amounts in thousands except ratio) ThreeMonthsEnded Nine MonthsEnded September30, September30, 2009 2008 2009 2008 Earnings: (Loss) income from continuing operations before income taxes $ (66,146 ) $ 75,173 $ 16,103 $ 204,588 Adjustments: Fixed charges 50,218 10,459 71,080 46,692 Loss from equity investees 184 35 259 539 Amortization of capitalized interest 29 36 94 98 Capitalized interest (145 ) (271 ) (345 ) (537 ) $ (15,860 ) $ 85,432 $ 87,191 $ 251,380 Fixed Charges: Interest expense $ 42,835 $ 9,723 $ 62,854 $ 30,225 Loss on early extinguishment of debt 5,641 33 5,641 14,702 Portion of rental expense representative of interest 1,597 432 2,240 1,228 Capitalized interest 145 271 345 537 $ 50,218 $ 10,459 $ 71,080 $ 46,692 Ratio of earnings to fixed charges (0.32 ) 8.17 1.23 5.38 Deficiency amount $ (15,860 ) $ - $ - $ -
